                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         Civ. No. 5:20-cv-424-KS

                                        )
DARYL SCOTT HOWE,
                                        )
            Plaintiff,                  )
     v.                                 )
                                        )     REMAND ORDER
KILOLO KIJAKAZI, ACTING                 )
COMMISSIONER OF SOCIAL                  )
SECURITY,                               )
            Defendant.                  )


      This matter is before the Court on plaintiff’s Motion for Judgment on the

Pleadings and Defendant’s Motion for Remand to the Commissioner. Plaintiff’s

counsel consented to the Defendant’s Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509

U.S. 292, 296–97 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 97–98 (1991).

      SO ORDERED. This 30th day of July 2021.




                               KIMBERLY
                               KI
                               K IMBERLY
                                      LY
                                      L Y A. SWANK
                               UNITED STATES MAGISTRATE JUDGE




          Case 5:20-cv-00424-KS Document 24 Filed 08/02/21 Page 1 of 1
